                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


 TOMMY HOLLOWAY,

       Plaintiff,
                                            CV 418-130
 v.

 TRAXION INC,

       Defendant.


                                  ORDER

      The parties’ joint motion to stay deadlines for forty-five (45) days is

GRANTED. Doc. 37. All deadlines in this case are STAYED for 45 days.



      SO ORDERED this 26th day of August, 2019.



                                   CHRISTO
                                         OPHER L. RAY
                                    HRISTOPHER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
